DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Claims 1-20 stand allowed.  Applicants filed an IDS on May 23, 2022 and included references, an office action from the State Intellectual Property Office of the People’s Republic of China, and its translation.
The Office has reviewed the references, one of which, as applicants noted in the IDS, was previously cited by this Office, and the attached office action.  These references do not disclose or teach or suggest the claimed viscosity relationship that exists before curing.  For these reasons, the allowance of claims 1-20 is maintained.
Note: No amendments are made with this Examiner’s Comment.

Reasons for Allowance
Claims 1-20 are allowed.
As noted previously, the closest reference is Yu, U.S. Pat. Pub. No. 2016/0329519, which suggests the claimed viscosity relationship, see Yu specification ¶¶ 49, 51, 52, but does not disclose that the relationship exists before the device is cured, as required by the claims.  Thus, Yu is missing a key limitation.  No other references were suitable for combining with Yu to support an obviousness rejection.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “a viscosity of the second material before the second material is cured is greater than a viscosity of the third material before the third material is cured and less than a viscosity of the first material before the first material is cured.”, in combination with the remaining limitations of the claim.
With regard to claims 2-15 and 20: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 16: The claim has been found allowable because the prior art of record does not disclose “wherein a viscosity of the second material before the second material is cured is greater than a viscosity of the third material before the third material is cured and less than a viscosity of the first material before the first material is cured”, in combination with the remaining limitations of the claim.
With regard to claims 17-19: The claims have been found allowable due to their dependency from claim 16 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897